UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 06-5053



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


GABRIEL ADEKUNLE AGEH,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:05-cr-00217-AW)


Submitted:   June 30, 2008                 Decided:   August 25, 2008


Before MOTZ and KING, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Sapna Mirchandani, Staff
Attorney, Greenbelt, Maryland, for Appellant. Rod J. Rosenstein,
United States Attorney, Gina L. Simms, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gabriel Adekunle Ageh was convicted by a jury of eight

counts: forgery, 18 U.S.C.A. § 1546(a) (West Supp. 2008) (Counts 1

and 3); fraud in connection with identification documents, 18

U.S.C.A.     §    1028(a)(1),        (c)(1)     (West      Supp.      2008)      (Count      2);

possession       of    a   false    document-making            implement,        18   U.S.C.A.

§ 1028(a)(5) (West Supp. 2008) (Count 4); possession of false

identification documents, 18 U.S.C.A. §§ 1028(a)(3), (c)(1), (c)(3)

(West Supp. 2008) (Count 5); Social Security fraud, 42 U.S.C.

§ 408(a)(7)(c) (West Supp. 2008) (Counts 6 and 7); and aggravated

identity theft, 18 U.S.C.A. §§ 1028A(a), (c)(11) (West Supp. 2008)

(Count 8).       On appeal, counsel has filed a brief under Anders v.

California,       386      U.S.    738   (1967),    alleging         that   there      are   no

meritorious claims on appeal but raising the following issues:

(1)   whether         Ageh’s      convictions      are    supported         by    sufficient

evidence, and (2) whether the district court committed reversible

error   by       denying       Ageh’s     request        for    an    alternative         jury

instruction.          Ageh was notified of his right to file a pro se

supplemental brief, but has failed to do so.                      For the reasons that

follow, we affirm.

             First, viewing the evidence as required, we find that any

rational trier of fact could have found the essential elements of

the crimes beyond a reasonable doubt.                     Glasser v. United States,

315 U.S. 60, 80 (1942); United States v. Burgos, 94 F.3d 849,


                                           - 2 -
862-63 (4th Cir. 1996).    Second, we find no abuse of discretion in

the   district   court’s   refusal   to   give   Ageh’s   proffered   jury

instruction.     United States v. Abbas, 74 F.3d 506, 513 (4th Cir.

1996).

           We have examined the entire record in this case in

accordance with the requirements of Anders, and find no meritorious

issues for appeal.     Accordingly, we affirm.      This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 3 -